Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10819506 in view of Augustein et al (US 8959332), hereafter Aug. Therefore all the corresponding dependent claims are also rejected for the same rationale.
Instant Application: 17019492
Patent #: 10819506
1. A method for storing a data file (DF) on a storage entity (SE), the method comprising: receiving, by a proxy (PE) and from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking, by the PE, whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
10. The method according to claim 1, the method further comprising: receiving, by the PE and from the CE, a request to delete the DF; and deleting the DF in the SE based on the request.
11. The method according to claim 10, wherein deleting the DF in the SE comprises: decrementing, by the PE, a usage counter for all blocks used by the DF; based on the usage counter reaching zero, deleting, by the PE and for all blocks used by the DF, encryption keys and/or chunking keys associated with the DF; and informing, by the PE, the SE to delete the DF.
14. A proxy device (PE) that is used for storing a data file (DF) on a storage entity (SE), the PE comprising one or more hardware processors which, alone or in combination, are configured to provide for execution of the following: receiving, from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing a secret associated with an encryption key; transmitting, to the CE, the secret; and receiving, from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
20. A tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, provide for execution of the following: receiving, from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of a data file (DF); checking whether the plurality of blocks of the DF are stored in a storage entity (SE) based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing a secret associated with an encryption key; transmitting, to the CE, the secret; and receiving, from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
Claim 1: A method for storing and deleting a data file, 'DF' on a storage entity, 'SE', comprising the steps of: a) Chunking the DF into a number of blocks using a one-way-function and a chunking key by a computing entity, 'CE', b) Computing a hash value for each of the blocks by the CE, c) Checking, by one or more proxies, 'PE', whether the blocks are already stored resulting in a first number of already stored blocks and a second number of blocks not being stored, d) Encrypting, by the CE, the blocks not being stored using an encryption key, e) Transmitting, by the CE, the encrypted blocks to the SE for storing, f) Informing, by the CE, the PE about the hash value of each of the transmitted blocks and corresponding storage location information of the transmitted blocks, and g) Deleting the DF stored on the SE, wherein deleting the DF comprises the steps of: Decrementing a usage counter for all blocks used by the DF, Deleting by the PE for all blocks used by the DF, when the usage counter reaches zero, the corresponding encryption keys and/or the corresponding chunking keys, and Deleting the corresponding encryption keys and/or the corresponding chunking keys on the CE.
Claim 14 A system for storing a data file, 'DF', comprising: at least one computing entity, 'CE', a proxy, 'PE', and a storage entity, 'SE' for storing the DF, wherein the CE is adapted to: a) Chunk the DF into a number of blocks using a one-way-function and a chunking key, b) Compute a hash value for each of the blocks, d) Encrypt the blocks not being stored using an encryption key, e) Transmit the encrypted blocks to the SE for storing, f) Inform, the PE about the hash values of the transmitted blocks and corresponding storage location information of the transmitted blocks, i) Deleting the corresponding encryption keys and/or the corresponding chunking keys on the CE, and wherein the PE is adapted to: c) Check whether the blocks are already stored resulting in a first number of already stored blocks and a second number of blocks not being stored, g) Decrementing a usage counter for all blocks used by the DF, and h) Deleting for all blocks used by the DF, when the usage counter reaches zero, the corresponding encryption keys and/or the corresponding chunking keys.
Claim 15: A non-transitory computer readable medium storing a program causing one or more computing devices to execute a process for storing and deleting a data file, 'DF' on a storage entity, 'SE', the process comprising the steps of: a) Chunking the DF into a number of blocks using a one-way-function and a chunking key, b) Computing a hash value for each of the blocks, c) Checking whether the blocks are already stored resulting in a first number of already stored blocks and a second number of blocks not being stored, d) Encrypting the blocks not being stored using an encryption key, e) Transmitting the encrypted blocks to the SE for storing, and f) Informing about the hash values of the transmitted and corresponding storage location information of the transmitted blocks, g) Deleting the DF stored on the SE, wherein deleting the DF comprises the steps of: Decrementing a usage counter for all blocks used by the DF, Deleting for all blocks used by the DF, when the usage counter reaches zero, the corresponding encryption keys and/or the corresponding chunking keys, and Deleting the corresponding encryption keys and/or the corresponding chunking keys on the CE.

Patent 10819506 teaches the concept but is silent on receiving, by a proxy (PE) and from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF;
But analogous art Aug teaches receiving, by a proxy (PE) and from a computing entity (CE) (Fig. 1), a plurality of hash values corresponding to a plurality of blocks of the DF; (C4L46-49: receiving the encrypted client hash values corresponding to the chunks of the requested client file stored at the server metadata repository);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patent 10819506 to include the idea of receiving hash values corresponding to blocks of DF as taught by Aug so that requestor client advantageously decrypts the received encrypted hash value using requestor client private key and decrypts the received encrypted requested client file using the decrypted hash value (C45L41-45).

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 20 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites receiving, by a proxy (PE) and from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking, by the PE, whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
Step 1: The claims 1, 14 and 20 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1 and 14 recites: receiving, by a proxy (PE) and from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking, by the PE, whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper without a generic computer. Except for words ‘proxy device (PE) that is used for storing a data file (DF) on a storage entity (SE), the PE comprising one or more hardware processors…’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with pen and paper. For example, checking for missing file blocks in storage and requesting the blocks or their locations using some identifier from client. 
Dependent claims 2 – 10, 13 – 18 which in turn recite computing secret based on proxy, client info., encrypt blocks using key, checking data file’s correctness, query about data file, checking data file using hash value etc. is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: receiving, by a proxy (PE) and from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking, by the PE, whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [032-37]) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving, by a proxy (PE) and from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking, by the PE, whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 10, 13 – 18 and 20 are also rejected for the same rationale.
Note: claims 11, 12 and 19 are considered statutory because it provides concept that is considered significantly more and provides utility.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 10, 13 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustein et al (US 8959332), hereafter Aug and Donrquast et al (US 9053124), hereafter Don.
Claim 1: Aug teaches a method for storing a data file (DF) on a storage entity (SE), the method comprising: receiving, by a proxy (PE) and from a computing entity (CE) (Fig. 1), a plurality of hash values corresponding to a plurality of blocks of the DF; (C4L46-49: receiving the encrypted client hash values corresponding to the chunks of the requested client file stored at the server metadata repository);
checking, by the PE, whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; (C2L50-53, C3L10-15: a hash value is generated at least partly from said client file for checking for duplicates of client file on server side stored in an encrypted form by comparing this hash value with all the hash values usually stored at the server);
Aug is silent on based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
But analogous art Don teaches based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing, by the PE, a secret associated with an encryption key; (C51L56-61: wherein one or more of the blocks of the desired file are not stored in the data store associated with the first computing system… transmitting a request for the one or more of the blocks of the desired file that are not stored in the data store associated with the first computing system, the request indicating respective (hash) identifiers (C9L21-22 i.e., secret) of the one or more blocks of the desired file that are not stored in the data store associated with the first computing system and (C20L33-35) the policy embodied with use of an encryption key to secure the contents of the data structure);transmitting, by the PE and to the CE, the secret; and receiving, by the PE and from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; (C43L37-38: a response is generated and transmitted back to the node client; C51L62-64: receiving the one or more of the blocks of the desired file that are not stored in the data store associated with the first computing system; C27L23-28: bloom filter is used to provide an indication of a match for the full contents of the block index, or for portions of the block index (such as tracking whether a particular block is stored in the block index cache or another intermediate cache));and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks. (C52L29-40: the bloom filter cache operated using at least a portion of the respective hash identifiers of each block of the desired file and the block index providing respective hash identifiers of a plurality of blocks located within files stored on the data store associated with the first computing system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of detect the storage locations of missing data blocks as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).
Claim 14: Aug teaches a proxy device (PE) that is used for storing a data file (DF) on a storage entity (SE), the PE comprising one or more hardware processors (Fig. 1) which, alone or in combination, are configured to provide for execution of the following: receiving, from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of the DF; checking whether the plurality of blocks of the DF are stored in the SE based on the plurality of hash values; (C4L46-49: receiving the encrypted client hash values corresponding to the chunks of the requested client file stored at the server metadata repository; C2L50-53, C3L10-15: a hash value is generated at least partly from said client file for checking for duplicates of client file on server side stored in an encrypted form by comparing this hash value with all the hash values usually stored at the server);
Aug is silent on based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing a secret associated with an encryption key; transmitting, to the CE, the secret; and receiving, from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
But analogous art Don teaches based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing a secret associated with an encryption key; transmitting, to the CE, the secret; and receiving, from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks. (C51L56-61: wherein one or more of the blocks of the desired file are not stored in the data store associated with the first computing system… transmitting a request for the one or more of the blocks of the desired file that are not stored in the data store associated with the first computing system, the request indicating respective (hash) identifiers (C9L21-22 i.e., secret) of the one or more blocks of the desired file that are not stored in the data store associated with the first computing system and (C20L33-35) the policy embodied with use of an encryption key to secure the contents of the data structure; C43L37-38: a response is generated and transmitted back to the node client; C51L62-64: receiving the one or more of the blocks of the desired file that are not stored in the data store associated with the first computing system; C27L23-28: bloom filter is used to provide an indication of a match for the full contents of the block index, or for portions of the block index (such as tracking whether a particular block is stored in the block index cache or another intermediate cache); C52L29-40: the bloom filter cache operated using at least a portion of the respective hash identifiers of each block of the desired file and the block index providing respective hash identifiers of a plurality of blocks located within files stored on the data store associated with the first computing system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of detect the storage locations of missing data blocks as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).
Claim 20: Aug teaches a tangible, non-transitory computer-readable medium having instructions thereon which, upon being executed by one or more processors, alone or in combination, provide for execution of the following: receiving, from a computing entity (CE), a plurality of hash values corresponding to a plurality of blocks of a data file (DF); checking whether the plurality of blocks of the DF are stored in a storage entity (SE) based on the plurality of hash values; (C4L46-49: receiving the encrypted client hash values corresponding to the chunks of the requested client file stored at the server metadata repository; C2L50-53, C3L10-15: a hash value is generated at least partly from said client file for checking for duplicates of client file on server side stored in an encrypted form by comparing this hash value with all the hash values usually stored at the server);
Aug is silent on based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing a secret associated with an encryption key; transmitting, to the CE, the secret; and receiving, from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks.
But analogous art Don teaches based on determining that at least a subset of the plurality of blocks of the DF are not being stored in the SE, computing a secret associated with an encryption key; transmitting, to the CE, the secret; and receiving, from the CE, information comprising: storage locations of the subset of the plurality of blocks within the SE; and one or more hash values, of the plurality of hash values, associated with the subset of the plurality of blocks. (C51L56-61: wherein one or more of the blocks of the desired file are not stored in the data store associated with the first computing system… transmitting a request for the one or more of the blocks of the desired file that are not stored in the data store associated with the first computing system, the request indicating respective (hash) identifiers (C9L21-22 i.e., secret) of the one or more blocks of the desired file that are not stored in the data store associated with the first computing system and (C20L33-35) the policy embodied with use of an encryption key to secure the contents of the data structure; C43L37-38: a response is generated and transmitted back to the node client; C51L62-64: receiving the one or more of the blocks of the desired file that are not stored in the data store associated with the first computing system; C27L23-28: bloom filter is used to provide an indication of a match for the full contents of the block index, or for portions of the block index (such as tracking whether a particular block is stored in the block index cache or another intermediate cache); C52L29-40: the bloom filter cache operated using at least a portion of the respective hash identifiers of each block of the desired file and the block index providing respective hash identifiers of a plurality of blocks located within files stored on the data store associated with the first computing system).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of detect the storage locations of missing data blocks as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).
Claim 2: the combination of Aug and Don teaches the method according to claim 1, wherein computing the secret comprises computing the secret based on proxy information. (Aug: C7L31-34: the client calculates not only the hash value of each chunk used for encrypting the chunks but also the de-duplication hash value).
Claim 3: the combination of Aug and Don teaches the method according to claim 1, wherein computing the secret comprises computing the secret based on CE information. (Aug: C7L36-38: the hash value used for de-duplication calculated by the client is generated using only the chunk prior being encrypted).
Claim 4: the combination of Aug and Don teaches the method according to claim 1, wherein the encryption key is used by the CE to encrypt the subset of the plurality of blocks. (Aug: C2L41-43: the client hash value is used for encrypting the client file while the client hash value itself is encrypted using a private key from the client).
Claim 5: the combination of Aug and Don teaches the method according to claim 1, the method further comprising: checking, by the PE and at a regular time interval, at least a portion of the DF that is stored on the SE to verify its correctness. (Aug: C2L51-53: with all the hash values usually stored at the server hash value is generated at least partly from said client file for checking for duplicates of client file on server side stored in an encrypted form by comparing this hash value with all the hash values usually stored at the server).
Claim 6: the combination of Aug and Don teaches the method of claim 1, the method further comprising: receiving, by the PE and from the CE, a query request requesting information about the DF; and providing, by the PE and to the CE, the information about the DF. (Aug: C3L30-39: a requestor requests a client file of the server... The found hash value referenced in the client metadata associated to the requested client file is used... The server sends to the requestor client the encrypted client hash value corresponding to the requested client file...).
Claim 7: the combination of Aug and Don teaches the method according to claim 1, the method further comprising: prior to receiving the plurality of hash corresponding to the plurality of blocks of the DF, receiving, by the PE and from the CE, an initial hash value for the DF; and checking, by the PE and based on the initial hash value, whether the DF has been stored in its entirety in the SE. (Aug: C6L40-45: the hash value is generated for each chunk received from the client, using the SHA-1 hash function. Then it is checked whether it already stores a chunk with the same hash value).
Claim 8: the combination of Aug and Don teaches the method according to claim 1, wherein the PE is provided in form of one or more client computing entities. (Don: C11L20-21, Fig. 6: Node C is a server machine on the local area network and C15L30-33, Fig. 7: the network includes Nodes with respective local data stores. Nodes are participants to Collection A, with Collection A data distributed between them).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of providing PE as CE as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).
Claim 9: the combination of Aug and Don teaches the method according to claim 1, wherein the PE is a keyserver. (Don: C15L30-33, Fig. 7: the network includes Nodes with respective local data stores. Nodes are participants to Collection A, with Collection A data distributed between them).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of providing PE as server as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).
Claim 10: the combination of Aug and Don teaches the method according to claim 1, the method further comprising: receiving, by the PE and from the CE, a request to delete the DF; and deleting the DF in the SE based on the request. (Don: C3L29-33: the communications between the data distribution mechanism and the data store includes notification of file system element events (delete) and (C5L55-57) authority manages these parameters by providing interfaces to create, update, and delete these parameters).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of delete DF per request as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).
Claim 13: the combination of Aug and Don teaches the method according to claim 1, further comprising: distributing, by the PE and to the CE, metadata comprising a distributed hash table. (Aug: C8L9-23: the server sending the metadata block prior to the chunks… the file identifier, the information in the metadata repository, and the hash map).
Claim 15: the combination of Aug and Don teaches the PE according to claim 14, wherein computing the secret comprises computing the secret based on proxy information. (Aug: C7L31-34: the client calculates not only the hash value of each chunk used for encrypting the chunks but also the de-duplication hash value).
Claim 16: the combination of Aug and Don teaches the PE according to claim 14, wherein computing the secret comprises computing the secret based on CE information. (Aug: C7L36-38: the hash value used for de-duplication calculated by the client is generated using only the chunk prior being encrypted).
Claim 17: the combination of Aug and Don teaches the PE according to claim 14, wherein the one or more hardware processors are further configured to provide for execution of the following steps: checking, at a regular time interval, at least a portion of the DF that is stored on the SE to verify its correctness. (Aug: C2L51-53: with all the hash values usually stored at the server hash value is generated at least partly from said client file for checking for duplicates of client file on server side stored in an encrypted form by comparing this hash value with all the hash values usually stored at the server).
Claim 18: the combination of Aug and Don teaches the PE according to claim 14, wherein the one or more hardware processors are further configured to provide for execution of the following steps: receiving, from the CE, a request to delete the DF; and deleting the DF in the SE based on the request. (Don: C3L29-33: the communications between the data distribution mechanism and the data store includes notification of file system element events (delete) and (C5L55-57) authority manages these parameters by providing interfaces to create, update, and delete these parameters).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aug to include the idea of delete DF per request as taught by Don so that dual use of many elements in the data distribution mechanism increases efficiency and reduces cost (C45L21-25).

Allowable Subject Matter
Claims 11, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /P'Examiner, Art Unit 2496.